DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/21 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: “surfactant” is misspelled and should read “surfactant”.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 9 are also indefinite because they recite, “An antimicrobial composition comprising a treatment of plants prone to (microbial disease or gram-negative bacterial disease)…” However, the claims are to a composition and a composition cannot comprise a treatment of plants as this is either a method step or intended use which are not part of the actual composition which could be used for any purpose. As such, the examiner is interpreting these phrases as intended use and is not giving them patentable weight beyond not applying art which would comprise components which would kill the plants being treated, e.g. non-selective herbicides. To overcome this rejection please either remove the, “comprising a treatment of plants prone to (microbial disease or gram-negative bacterial disease)” phrase or if applicants 
Claims 4 and 6 are indefinite because they recite amounts as measured by volume which are relative amounts and it is unclear to the examiner what the amounts are relative too, are the relative to the volume of the entire composition? Or are they relative to some other component in the composition or are they relative to the composition when it is further diluted? Based on the specification the examiner is interpreting the volume amounts recited in these claims to be relative to the total volume of the antimicrobial composition. To overcome this rejection applicants should add what the volume amounts are relative to into the claim, e.g. composition further includes a surfactant which is present in 0.05-30% based on the total volume of the composition.
Claims 11-12 are also indefinite because they recite components a-d, however the claim recites that the relative amounts as measured by volume of the three components as compared with each other is…However, it is unclear to the examiner what the volume of the fourth component is compared to and it is unclear what three components applicants are comparing the volumes for. Thus, it is completely unclear to the examiner what components applicants are using to calculate the volume of the composition with and whether or not the amounts listed are based on the total volume of the composition or not because the language of the claim makes it unclear what components are being used to calculate the volume percentages disclosed. Based on the specification the examiner is interpreting the percentages to be based on the total volume of the composition.
Claims 5, and 7-8 are also rejected because they depend either directly or indirectly from the above rejected claims and do not resolve the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2003056917 (‘917, english equivalent to CN1615078, from IDS), Designer Ecosystems (http://designerecosystems.com/2014/08/24/sea-water-and-sea-salt-as-organic-fertilizer-that-makes-healthy-plants-grow-fast/, cited in previous action), Alexander (US5026416, cited in previous action), Whiteford (US8067403), and Lu et al. (GB2320927).

Applicant’s claim:
--An antimicrobial composition comprising a treatment of plants prone to microbial disease, wherein the composition includes:
citrus oil, pine oil and salt water, wherein the relative amounts, as measured by volume, of the three components as compared with each other is
a) 5 — 75% citrus oil;
b) 0.5 — 60% pine oil; and
c) 15 — 88% salt water.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4, 9-12, ‘917 teaches a composition for treating plants which is antimicrobial/antifungal and improves the growth of plants to which it is applied and comprises 
	Regarding claims 6, 9-12, ‘917 teaches that plant growth stimulants, e.g. urea (which is a known fertilizer and as such stimulated plant growth), can be added to the composition in amounts of 0.59-0.99% by weight which reads on the claimed range of 0.1-20% claimed (See pg. 8, ln. 7-9). 
	Regarding claims 9-12, ‘917 teaches methods of applying the composition to plants to control microbial pathogens, e.g. fungi, and wherein the compositions are applied to plants by spraying, which reads on treating the foliage of plants, and if it is being sprayed on the plants then it is also being sprayed onto the soil and thereby also indirectly treating the roots of the plant which are in the soil which has been contacted with the formulation as is instantly claimed (See entire document; Col. 5, ln. 1-24).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 4-12, ‘917 does not teach wherein the water is salt water. However, this deficiency in ‘917 is addressed by Designer Ecosystems.
Designer Ecosystems teaches that seawater/salt water are very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth (See entire document; specifically 
Regarding claims 4-5, ‘917 does not teach wherein the composition comprises alkyldimethyl benzyl ammonium chloride in amounts of 0.05-30%. However, this deficiency in ‘917 is addressed by Whiteford. ‘917 does teach wherein the composition can comprise a surfactant in amounts of 20-34%, and further wherein the composition can further comprise additional biocides/bacteriocides in amounts of about 0.05 to about 0.15%, wherein these biocides/bacteriocides include quaternary ammonium chloride biocides, e.g. Dowicil (See pg. 8, ln. 1-3).  
Whiteford teaches that cationic surfactants, which specifically include alkyldimethyl benzyl ammonium chloride, reduce surface tension at interfaces and are attracted to negatively charged surfaces, including microorganisms, and that quaternary ammonium compounds, and they specifically disclose alkyldimethyl benzyl ammonium chloride, denature the proteins of bacterial and/or fungal cells, affect the metabolic reactions of the cell and allow vital substances to leak out of the cell, finally causing death (See Col. 4, ln. 51-Col. 5, ln. 4). 
Regarding claims 6-8, ‘917 does not teach wherein the composition further comprises humic or fulvic acids in amounts of 0.1-20% by volume. However, this deficiency/these deficiencies are addressed by Alexander. Alexander teaches that humic and fulvic acids are effective plant nutrient/growth stimulants and that by using their composition which comprises 10-15% by weight of the composition as humic acids, this humic acid comprises from about 3 to about 5% by weight of the humic acid is fulvic acid and 3% of 10 is .03-.05% fulvic acid which reads on the instantly claimed growth stimulants claimed in claims 6-8 (See Alexander: abstract; Col. 1, ln. 37-68; Col. 7, ln. 60-Col. 8, ln. 21; Col. 5, ln. 62-Col. 6, ln. 7; Col. 3, ln. 63-68).
	Regarding claims 9-12, ‘917 does not teach wherein the antimicrobial pests being controlled are gram-negative bacteria although they do teach wherein the composition can comprise bacteriocides as is discussed above and as such they envision their composition 
	Lu teaches that it was known to use combinations of pine oil and limonene (e.g. citrus oil) in 0.1-10 wt% and cationic surfactants, specifically alkyl dimethyl benzyl ammonium chloride, in compositions with water as germicides, specifically against broad spectrum bacteria, including gram negative bacteria (see abstract; pg. 1, ln. 30-pg. 2, ln. 9; pg. 3, ln. 1-pg. 4, ln. 21; pg. 13, ln. 4-13; pg. 14, ln. 20-24; pg. 15, ln. 19-26; pg. 26, evaluation of antimicrobial efficacy section, e.g. table 5).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add the claimed cationic surfactant, alkyl dimethyl benzyl ammonium chloride, to the composition and method of ‘917 in order to form the instantly claimed compositions and methods because ‘917 teaches that their compositions/methods can contain biocides in amounts which overlap those instantly claimed as is discussed above, and specifically exemplify quaternary ammonium chloride biocides. One of ordinary skill in the art would be motivated to select the claimed alkyl dimethyl benzyl ammonium chloride as the biocide because Whiteford teaches that cationic surfactants, which specifically include alkyldimethyl benzyl ammonium chloride, reduce surface tension at interfaces and are attracted to negatively charged surfaces, including microorganisms, and that quaternary ammonium compounds, and they specifically disclose alkyldimethyl benzyl ammonium chloride, denature the proteins of bacterial and/or fungal cells, affect the metabolic reactions of the cell and allow vital substances to leak out of the cell, finally causing death, and 
	It also would have been obvious to one of ordinary skill in the art to use the compositions instantly claimed which comprise pine oil, citrus oil, salt water as taught by the combination of ‘917, Designer Ecosystems, and Whiteford which are taught to be useful for improving plant growth and health, and controlling microbial infections of plants to control gram negative bacteria including those causing citrus greening because all of the claimed components were known in the art to be effective against gram negative bacteria in the concentrations/amounts instantly claimed as is evidenced/taught by Lu, and because they were known to be effective on plants in amounts which overlap those instantly claimed.
	It would have been obvious to one of ordinary skill in the art to combined both citrus oil and pine oil with the salt water in order to develop the instantly claimed composition because ‘917 teaches that both citrus oil and pine oil are active when applied to plants for controlling microorganisms and Lu teaches that in combination in amounts which overlap those instantly claimed pine oil and citrus oil/limonene and alkyl dimethyl benzyl ammonium chloride are broadly antimicrobial and are active against both positive and negative bacteria and as such would be expected to exhibit activity against gram negative bacteria including those which cause citrus greening. As such, one of ordinary skill in the art would be motivated to combine both citrus oil, pine oil, and alkyl dimethyl benzyl ammonium chloride into a composition to treat plants which is broadly antimicrobial and antifungal and to optimize the amounts of these agents to overlap/be the amounts instantly claimed because they were known to be active against gram negative and positive bacteria in the claimed amounts and it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 It also would have been obvious to use as the water (which is not limited in ‘917), the claimed salt water in the claimed amounts because Designer Ecosystems teaches that seawater/salt water is very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth and as such it would be obvious to use this as the carrier water in order to further improve the plant growth/health that is also desired in ‘917.
	It also would have been obvious to one of ordinary skill in the art to add humic and fulvic acids to the composition taught by ‘917 and Designer ecosystems because ‘917 teaches wherein their compositions also improve the health/growth of plants and by adding humic and/or fulvic acids the growth of the plants can be further improved as is taught by Alexander, while also controlling microorganisms which cause disease on the plants and it was known in the art to combine different active agents when treating plants/crops so that a wider biological activity spectrum can be achieved and because by combining multiple active agents in a single composition the user can apply multiple actives at once and not have to apply multiple different compositions to the actives, e.g. by applying the multiple actives at once it is more cost effective for the grower and uses less gas, less hours, etc.
	Finally, it also would have been obvious to one of ordinary skill in the art to supply the composition to the roots of the plant and/or apply the composition to the foliage of the plant or the plant in amounts effective to mitigate a gram-negative bacterial disease because it was known in the art that pine oil, citrus oil, salt water to plants to control microorganisms and it was known to apply compositions which comprise overlapping amounts of pine oil, citrus oil/limonene, alkyldimethyl benzyl ammonium chloride, and water to control broad spectrum bacteria, specifically gram-negative bacteria. As such one of ordinary skill in the art would conclude that if it was known to apply the same active agents in the same/overlapping amounts 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s arguments with respect to Bowker are persuasive. Specifically, applicant’s provided evidence in an affidavit that proves that the salt water instantly claimed and taught by Designer ecosystems would be incompatible with the hydrogen peroxide which is required by Bowker because it degrades the hydrogen peroxide and as such this rejection is withdrawn. However, applicant’s IDS and updated search have prompted the new grounds of rejection presented herein. 
Declaration
	Fredo-Arias King, provided a declaration which was submitted on 09/02/21, The Declaration meets the formal requirements. In the most relevant part, the Declaration presents 

Conclusion
	Claims 1 and 4-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616